Exhibit 10.1

 



DATE: THE 17TH DAY OF SEPTEMBER 2018

 

 

 

Cosmos Group Holdings Inc.
(as the Vendor)

 

 

 

and

 

 

 

GUAN, LILUN

(as the Purchaser)

 

 

______________________________

AGREEMENT FOR SALE AND PURCHASE

OF SHARES IN

COSG INTERNATIONAL HOLDINGS LIMITED

______________________________

 

 

 

 

 

 

 

 



 1 

 

 

THIS AGREEMENT is made on the 17th day of September 2018

 

BETWEEN:

 

(1)Cosmos Group Holdings Inc., business identification no. NV19871030667, a
company incorporated under the laws of United States who 20W. Park Ave., Suite
207, Long Beach, NY 11561, United States (the "Vendor"); and

 

(2)GUAN, LILUN, holder of P.R.C. Identity Card No. xxxxxxxxx, of Room 304, Block
12, Aimin New Village, Aimin District, Changsha District, Kaiping City,
Guangdong Province, China (the "Purchaser").

 

WHEREAS:

 

(A)COSG INTERNATIONAL HOLDINGS LIMITED,(BVI Company No.1969031) (the "Company")
is a company incorporated in British Virgin Islands with limited liability and
as at the date hereof, has an authorised capital of US$50,000.00 divided into
50,000.00 ordinary shares of US$1.00 each (each a "Share"), of which 10,000
Shares has been issued and is fully paid up or credited as fully paid and 10,000
Shares are beneficially owned by the Vendor. The particulars of the Company are
set out in Schedule 1.

 

(B)The Vendor has agreed to sell and the Purchaser has agreed to purchase 10,000
Shares (the "Sale Shares") beneficially owned by the Vendor subject to and upon
the terms and conditions of this Agreement.

 

NOW IT IS HEREBY AGREED as follows:

 

1.INTERPRETATION

 

1.1In this Agreement (including the Recitals and Schedule), unless the context
requires otherwise, the following words and expressions shall have the meanings
ascribed to each of them respectively below:

 

“Business Day” a day (other than a Saturday) on which licensed banks are
generally open for business in Hong Kong throughout their normal business hours
    “Completion” completion of the sale and purchase of the Sale Shares in
accordance with the terms and conditions of this Agreement     “Completion Date”
the date of Completion     “Hong Kong” the Hong Kong Special Administrative
Region of the PRC     “Purchaser Warranties” the representations and warranties
given by the Purchaser as set out in Schedule 3     “PRC” the People's Republic
of China     “this Agreement” this agreement for the sale and purchase of the
Sale Shares, as amended from time to time     “Vendor Warranties” the
representations and warranties given by the Vendor set out in Schedule 2    
“HK$” Hong Kong dollars     “US$” United States of America dollars

 

 

 

 



 2 

 

 

1.2References herein to Clauses and the Schedule are to clauses in and the
schedule to, this Agreement unless the context requires otherwise and the
Schedule to this Agreement shall be deemed to form part of this Agreement.

 

1.3The expressions the "Vendor" and the "Purchaser" shall, where the context
permits, include their respective successors and personal representatives.

 

1.4The headings are inserted for convenience only and shall not affect the
construction of this Agreement.

 

1.5Unless the context requires otherwise, words importing the singular include
the plural and vice versa and words importing a gender include every gender.

 

2.SALE AND PURCHASE OF THE SALE SHARES

 

Subject to and upon the terms and conditions of this Agreement, the Vendor shall
as beneficial owner sell and the Purchaser shall purchase the Sale Shares with
effect from Completion.

 

3.CONSIDERATION

 

The consideration for the sale and purchase of the Sale Shares shall be the
amount of US$10,000.00, which shall be payable by the Purchaser to the Vendor
through bank remittance or by way of cashier order isssued by a licenced bank in
Hong Kong upon Completion

 

4.COMPLETION

 

4.1Completion shall take place upon the signing of this Agreement at the office
of the Company in Hong Kong (or such other date and/or place as the parties
hereto may mutually agree).

 

4.2At Completion, the Vendor shall deliver or cause to be delivered to the
Purchaser:

 

(a)instrument of transfer in respect of the transfer of the Sale Shares duly
executed by the Vendor in favour of the Purchaser and/or its nominee(s);

 

(b)original share certificate in respect of the Sale Shares; and

 

(c)a copy, certified as true and complete by a director of the Vendor, of
resolutions of the board of directors of the Vendor approving this Agreement and
all documents required to be signed or delivered on Completion and authorising
the execution of the same;

 

4.3The Vendor shall procure a meeting of the board of directors of the Company
to be held at which resolutions shall be passed for the approval for the
transfer of the Sale Shares to the Purchaser and/or its nominee(s) and the
registration of such transfer, subject to the relevant instrument(s) of transfer
being produced for registration.

 

4.4At Completion, the Purchaser shall:

 

(a)produce instrument(s) of transfer in respect of the Sale Shares duly executed
by the Purchaser;

 

(b)deliver to the Vendor a copy, certified as true and complete by a director of
the Purchaser, of resolutions of the board of directors of the Purchaser
approving this Agreement and all documents required to be signed or delivered on
Completion and authorising the execution of the same; and

 

(c)deliver a remittance advice evidencing the transfer of the consideration or a
cashier order in favour of the Vendor referred to in Clause 3 herein.

 

 

 

 



 3 

 

 

5.RESTRICTION ON ANNOUNCEMENTS

 

5.1Each of the parties undertakes to the others that it will not, at any time
after the date of this Agreement, divulge or communicate to any person other
than to its professional advisers, or when required by law or any rule of any
relevant stock exchange body, or to its respective officers or employees whose
province it is to know the same any confidential information concerning the
business, accounts, finance or contractual arrangements or other dealings,
transactions or affairs of any of the others which may be within or may come to
its knowledge and it shall use its best endeavours to prevent the publication or
disclosure of any such confidential information concerning such matters.

 

5.2No public announcement or communication of any kind shall be made in respect
of the subject matter of this Agreement unless specifically agreed between the
parties or unless an announcement is required pursuant to the applicable law and
the regulations or the requirements of relevant regulatory body or authority.
Any announcement by any party required to be made pursuant to any relevant law
or any regulations or requirements of any relevant regulatory body or authority
shall be issued only after such prior consultation with the other party as is
reasonably practicable in the circumstances.

 

6.WARRANTIES

 

6.1The Vendor hereby represents and warrants to the Purchaser that the Vendor
Warranties are true and accurate in all material respects as at the date of this
Agreement and will continue to be so up to and including the time of Completion.

 

6.2The liability of the Vendor in respect of any breach of any Vendor Warranties
shall be limited as provided in Clauses 6.3 to 6.7.

 

6.3The Vendor shall not be liable for any claim in respect of the Vendor
Warranties and/or under this Agreement unless:

 

(1)the Vendor shall have received from the Purchaser a written notice of such
claim specifying in reasonable details the event or default to which the claim
relates and the nature of the breach and (if capable of being quantified at that
time) the amount claimed, not later than the expiry of a period of three months
after the Completion Date; and

 

(2)the aggregate amount of liability of the Vendor for all claims made in
connection with the Vendor Warranties and/or this Agreement shall not exceed the
amount of consideration actually received by the Vendor.

 

6.4Notwithstanding any provision herein, the liability of the Vendor in
connection with the Vendor Warranties and this Agreement shall cease on the
expiration of three months after the Completion Date.

 

6.5The Purchaser shall repay to the Vendor an amount equal to any sum paid by
the Vendor to satisfy any claim under the Vendor Warranties and/or this
Agreement which is subsequently recovered by or paid to the Purchaser or the
Company by any third party after deducting all reasonable costs and expenses
incurred by the Purchaser and/or the Company arising from or incidental to the
recovery of such amount from the third party.

 

6.6The Vendor Warranties shall be actionable only by the Purchaser (or its
permitted assignees or successors hereunder) and no other persons shall be
entitled to make any claim or take any action whatsoever against the Vendor
under, arising out of, or in connection with any of the Vendor Warranties and/or
this Agreement.

 

6.7The Purchaser shall immediately inform the Vendor in writing of any fact,
matter, event or circumstance which comes to its notice whereby it has
ascertained that the Vendor is or may become liable to make any payment under
the Vendor Warranties and shall not settle or compromise such claim without the
prior written consent of the Vendor. At the request in writing by the Vendor,
the Purchaser shall take such action as the Vendor may reasonably request to
avoid, dispute, resist, compromise or defend the claim or liability for which
the Vendor may be or become directly or indirectly liable or responsible and the
Purchaser shall further render or cause to be rendered to the Vendor all such
assistance as the Vendor may reasonably require in connection with the
foregoing.

 

 

 

 



 4 

 

 

6.8The Purchaser hereby represents the Vendor that the Purchaser Warranties are
true and correct in all material respects at the date of this Agreement and that
the Purchaser Warranties shall survive Completion.

 

6.9The Purchaser hereby agrees that each of the Purchaser Warranties shall be
construed as a separate and independent representation and warranty and, except
where expressly otherwise stated, no provision in any Purchaser Warranties shall
govern or limit the extent of application of any other provision in any
Purchaser Warranties.

 

7.FURTHER ASSURANCE

 

The Vendor shall, at the cost of the Purchasers, execute, do and perform or
procure to be executed, done and performed by other necessary parties all such
further acts, agreements, assignments, assurances, deeds and documents as the
Purchaser may reasonably require to vest effectively the legal and beneficial
ownership of the Sale Shares in the Purchaser.

 

8.NOTICES

 

8.1Each notice, demand or other communication given, made or serve under this
Agreement shall be in writing and delivered or sent to the relevant party by
prepaid postage (by airmail if to another country), facsimile transmission or
personal delivery to its address or fax number as set out below (or such other
address or fax number as the addressee has by five (5) days' prior written
notice specified to the other parties):

 



To the Vendor: Cosmos Group Holdings Inc.           Address: : Rooms 1705-6,
17th Floor, Tai Yau Building, No. 181 Johnston Road, Wan Chai, Hong Kong        
  Fax Number : N/A           Attention : Ms. WAN Yuk Chee         To the
Purchaser:  [image_001.jpg]               Address:    [image_002.jpg]          
Fax number : N/A           Attention :  [image_003.jpg]

   

8.2Each notice, demand or other communication given, made or serve under this
Agreement shall be deemed to have been given and received by the relevant
parties (i) within two (2) days after the date of posting, if sent by local
mail; four (4) days after the date of posting, if sent by airmail; (ii) when
delivered, if delivered by hand; and (iii) on despatch, if sent by facsimile
transmission.

 

9.TIME AND NO WAIVER

 

Time shall in every respect be of the essence of this Agreement but no failure
on the part of any party hereto to exercise, and no delay on its part in
exercising any right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any right under this Agreement preclude any other
or further exercise of it or the exercise of any other right(s) or prejudice or
affect any right(s) against any other parties hereto under the same liability,
whether joint, several or otherwise. The rights and remedies provided in this
Agreement are cumulative and not exclusive of any rights or remedies provided by
law.

 

 

 

 



 5 

 

 

10.INVALIDITY

 

If at any time any one or more of the provisions of this Agreement is/are or
become(s) illegal, invalid or unenforceable in any respect under laws of any
jurisdiction, the legality, validity or enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby.

 

11.AMENDMENTS

 

This Agreement shall not be amended, supplemented or modified except by
instruments in writing signed by each of the parties hereto.

 

12.ASSIGNMENT

 

This Agreement shall be binding on and enure to the benefit of each party hereto
and its respective successors and permitted assigns provided that none of the
parties hereto shall assign or transfer or purport to assign or transfer any of
its rights or obligations hereunder without the prior written consent of the
other parties.

 

13.ENTIRE AGREEMENT

 

This Agreement constitutes an entire agreement between the parties hereto with
respect to the matters dealt with herein and supersedes any previous agreements,
arrangements, statements or transactions between the parties hereto in relation
to the subject matters hereof

 

14.COSTS AND STAMP DUTY

 

14.1Each party shall bear its own costs and expenses (including legal fees)
incurred in connection with the preparation, negotiation, execution and
performance of this Agreement and all documents incidental or relating to
Completion.

 

14.2All stamp duty (if any) payable in respect of the sale and purchase of the
Sale Shares shall be borne by the Vendor and the Purchaser in equal shares.

 

15.COUNTERPARTS

 

This Agreement may be executed in any number of counterparts by different
parties hereto on separate counterparts, each of which when executed and
delivered shall constitute an original, but all of which shall together
constitute one and the same instrument.

 

16.GOVERNING LAW AND JURISDICTION

 

16.1This Agreement shall be governed by and construed in accordance with the
laws of Hong Kong.

 

16.2The parties hereto hereby irrevocably submit to the non-exclusive
jurisdiction of the courts of Hong Kong.

 

 

 

 

 

 



 6 

 



SCHEDULE 1

 

Details of the Company

 

 

 

Company name: COSG International Holdings Limited     Place of incorporation:
British Virgin Islands     Company no.: 1969031     Date of incorporation: 30th
January 2018     Registered office: Corporate Registrations Limited, Sea Meadow
House, Blackburne Highway, (P.O. Box 116), Road Town, Tortola, British Virgin
Islands.     Authorised capital: US$50,000.00 consisting of 50,000.00 Shares of
US$1.00 each     Issued capital: US$10,000.00 consisting of 10,000.00 Shares of
US$1.00 each     Shareholders: Cosmos Group Holdings Inc.     Director: WAN Yuk
Chee     Nature of business: Holding Company    



 

 

 

 

 

 

 

 

 

 

 

 



 7 

 



SCHEDULE 2

 

Vendor Warranties

 

1The Vendor is the beneficial owner of the Sale Shares.

 

2.The Sale Shares are free from and clear of any mortgage, charge, pledge or
lien and the same are freely transferable by the Vendor without the consent,
approval, permission, licence or concurrence of any third party.

 

3The Vendor has full power and authority to enter into and perform this
Agreement and the provisions of this Agreement, when executed, will constitute
valid and binding obligations on the Vendor in accordance with their respective
terms.

 

4.The execution and delivery of, and the performance by the Vendor of its
obligations under, this Agreement will not result in a breach of any order,
judgment or decree of any court or governmental agency to which the Vendor is a
party or by which it is bound.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 8 

 

 

SCHEDULE 3

 

The Purchaser Warranties

 

 

1The Purchaser is duly incorporated and validly existing under the laws of its
place of incorporation.

 

2The Purchaser has full power and authority to enter into and perform this
Agreement and the provisions of this Agreement, when executed, will constitute
valid and binding obligations on the Purchaser in accordance with their
respective terms.

 

3.The execution and delivery of, and the performance by the Purchaser of its
obligations under, this Agreement will not result in a breach of any order,
judgment or decree of any court or governmental agency to which the Purchaser is
a party or by which it is bound.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 9 

 

 

IN WITNESS WHEREOF this Agreement has been executed on the day and year first
above written.

 

 

 

 

 

 



THE VENDOR           SIGNED by WAN Yuk Chee ) /s/ Wan Yuk Chee for and on behalf
of )   Cosmos Group Holdings Inc. )   in the presence of: )               THE
PURCHASER           SIGNED and DELIVERED )   by Guan, Lilun ) /s/ Lilun Guan
Holder of P.R.C. Identity Card )   No. xxxxxxxxxxxxxxxxxx )   in the presence
of: )                                

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 10 

